Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1977. The claimant, a cleaning woman, reported that during the week beginning July *77011, 1977 and ending July 17, 1977, she made only limited efforts to seek employment. She was a claimant under the Federal Emergency Unemployment Compensation Extension Act of 1977 (Public Law No. 95-19) which required that claimants actively engage in seeking work by a systematic and sustained effort (see Matter of Peglow [Ross], 62 AD2d 257). The decision disqualifying claimant because of a failure to actively seek work is supported by substantial evidence. Decision affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Larkin and Herlihy, JJ., concur.